GORDON LAW GROUP, LLP
COUNSELORS AT LAW

 585 Boylston Street
 Boston, MA 02116
 Ph: 617-536-1800
 Fax: 617-536-1802

                                                                Elizabeth Rodgers, Esq.
                                                                erodgers@gordonllp.com
January 28, 2020

Attn: Gail Marsh, for
Hon. Indira Talwani
U.S. District Court for District of Massachusetts
John Joseph Moakley U.S. Courthouse
One Courthouse Way,
Boston, MA 02210

Re:    Kelly v. Lahey Hospital Clinic, Inc.
       Civ. Act. No. 1:19-cv-12511-IT


Dear Judge Talwani:
        I am mortified for the unprecedented missing of a scheduling conference in Kelly v.
Lahey Hospital Clinic, Inc. . I missed the notification sent on January 23, 2020 moving the
appointment originally scheduled for January 28, 2020, forward to January 27, 2020. On January
23, 2020, I had also received the Defendant’s answer by ECF, and I was working on annotating
the answer for my client; I believe I must have thought the second email that day from ECF,
rescheduling the conference, was the earlier ECF sending me the answer. As a result, I continued
to think that the hearing was today, January 28, 2020, as originally scheduled. I have put another
two layers of protection in. One is my colleague Ben Flam is also putting in his appearance, so
we will have back up, and I will have my office manager, Nancy Spolsino review and send out a
duplicate notification and reminder of all ECF messages and court appearances.
        On behalf of Plaintiff Kelly, thank you for issuing the proposed orders which opposing
counsel, Rachel Mandell and our office had carefully thought out and to which we jointly agreed,
We will advise the court if ADR procedures are wanted. Rachel and I will speak later today.
Also please thank Gail Marsh for reaching out to me yesterday when I did not appear. I will see
it does not happen again.
                                      Respectfully Submitted,

                                      JEANNINE KELLY,
                                      By her attorneys,
                                      /s/ ________________
                                      Elizabeth A. Rodgers (BBO #424360)
                                      Benjamin Flam (BBO #671853)
                                      Philip Gordon (BBO # 1142934)
                                      Gordon Law Group LLP
                                      585 Boylston Street
                                      Boston, MA 02116
                                      Tel: 617.536.1800
                                      Fax: 617.536.1802
                                      erodgers@gordonllp.com
                                      bflam@gordonllp.com
                                      pgordon@gordonllp.com


Dated: January 28, 2020

                                  CERTIFICATE OF SERVICE
        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (“NEF”)
on January 28, 2020.

                                              /s/ Elizabeth A Rodgers
                                              Elizabeth A. Rodgers (BBO #424360)
